Citation Nr: 1615216	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to July 19, 1979, for the award of service connection for a psychiatric disability, to include schizophrenia, paranoid type, based on clear and unmistakable error (CUE) in an April 1982 rating decision. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 1978 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a January 2015 decision, the Board found that there was CUE in the April 1982 rating decision, and granted an effective date of July 19, 1979.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board's January 2015 decision, and remanded it for action consistent with the terms of the JMR.  

Here, the Board notes that several of the documents referenced in the Board's hereby decision, the JMR, and the Board's January 2015 decision have been placed in mislabeled sections in the electronic VBMS file.  Presumably this error occurred when the claims file was scanned and digitized.  The RO should consider re-scanning and correctly labeling the documents, for the sake of the claim's file integrity and to ensure future ease of reference.  [The mislabeled documents are labeled as "STR - Medical" in VBMS. They can be found as follows: a) February 1971 rating decision, at page 83, b) October 1976 rating decision, at page 43, c) August 1977 BVA decision, at page 65; d) May 1978 VA psychiatric examination, at page 63; e) June 1978 VA letter, at page 58; f) July 1978 Veteran statement, at page 56; g) July 1979 Veteran statement, at page 25; h) June 1980 rating decision, at page 112; i) April 1981 SOC at page 41; and j) May 1981 hearing transcript at page 11.]  





FINDINGS OF FACT

1.  An August 1977 Board decision upheld VA's severance of service connection for psychiatric disability. 

2.  On May 17, 1978, the Veteran underwent a VA psychiatric examination, the report of which was received by VA in June 1978; the examination report constituted an informal claim to reopen the issue of service connection for a psychiatric disability.

3.  A June 1978 rating action continued denial of service connection for a psychiatric disability.

4.  In July 1978, the Veteran submitted a statement which constituted a notice of disagreement with the June 1978 rating action.

5.  The July 1978 notice of disagreement was not acted upon by the RO until April 1981, and in February 1982 the Board granted service connection for a psychiatric disability.   


CONCLUSION OF LAW

The criteria for an effective date of May 17, 1978, for the award of service connection for a psychiatric disability, to include schizophrenia, have been met.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The Veteran seeks an effective date earlier than October 2, 1979, for the award of service connection for schizophrenia, paranoid type.  Specifically, the Veteran seeks an earlier effective date of May 17, 1978, the date of the VA psychiatric examination.  See January 2016 Appellant's Brief.     

The record shows that in August 1970, the RO received the Veteran's initial claim of entitlement to service connection for a nervous condition.
The Veteran was diagnosed as having mild anxiety reaction in an October 1970 VA examination.  At that time, the Veteran denied any hallucinatory experiences and systemized delusional trends.  Based on the results of this examination, with consideration of the length and character of the Veteran's service (approximately 2 years), the theater of operations in which he served (infantry unit in Vietnam), and with resolution of doubt in the Veteran's favor, the RO granted entitlement to service connection for anxiety reaction effective June 19, 1970, in a February 1971 rating decision.

The Veteran was later diagnosed as having schizophrenic reaction during a psychiatric hospitalization in May 1974.  In response to this diagnosis, the RO sought a VA opinion to confirm the change in diagnosis and/or any relationship between the two diagnoses.  The VA psychiatrist indicated that there was no evidence submitted to confirm a connection between the diagnosed anxiety reaction and schizophrenia.  Rather, he suggested that the possibility of any connection should be determined by the ward psychiatrist at the facility where the Veteran underwent psychiatric observation in 1974.

The RO then requested that a panel of three psychiatrists opine as to whether the Veteran's diagnosed schizophrenic reaction was a maturation of his service-connected anxiety reaction.  In June 1975, the Board of Psychiatrists concluded that his schizophrenic reaction was indeed a maturation of his service-connected anxiety reaction.

Psychiatric treatment records showing treatment for schizophrenia were associated with the claims file, but these records only dated back as far as 1972, more than one year following the Veteran's June 1970 separation from service.

In a letter dated/issued in August 1975, the RO notified the Veteran that, based on a finding that there was no evidence of in-service complaints or treatment related to the nervous system, the RO concluded that the February 1971 rating decision granting service connection constituted clear and unmistakable error, and proposed to sever service connection for anxiety reaction.  The RO severed service connection for schizophrenia (previously diagnosed as anxiety reaction) in an October 1975 decision.

The Veteran was provided with another VA psychiatric examination in December 1975.  Although he was diagnosed as having severe schizophrenic reaction, undifferentiated type, the examiner focused on the Veteran's current symptomatology and did not opine as to the probable date of onset of any psychosis.

In an August 1977 decision, the Board found that there were no psychoses diagnosed within a year of the Veteran's separation from service and upheld the RO's severance of entitlement to service connection for anxiety reaction.  Although the Board conceded that the Veteran's diagnosed schizophrenia was eventually service connected as a "maturation" of his earlier-diagnosed anxiety neurosis, the Board concluded that there was clearly no psychotic manifestations at the time of the October 1970 diagnosis of mild anxiety reaction, or at any time within one year following the Veteran's separation from service.  The Veteran was notified of the Board's adverse decision in August 1977, but the Veteran did not appeal that decision on any then available basis under the law.

The Veteran submitted the report of a May 1978 psychiatric examination in June 1978; however, in June 1978, the RO notified him that this evidence did not warrant any change in their previous determination.

On July 13, 1978, correspondence was received from the Veteran on which he requested a "revision on my case for service-connection nervous condition."  The RO did not act on that correspondence.  In July 1979, the Veteran submitted a statement, seeking to reopen his claim for service connection for a nervous condition.  The RO again denied his claim, and in response to the Veteran's disagreement with that decision, issued a statement of the case in April 1981.  He perfected his appeal to the Board.    

At a May 1981 Board hearing, the Veteran's psychiatrist testified that the Veteran had schizophrenia since service and that the initial diagnosis of anxiety reaction rendered in October 1970 was erroneous.

Similarly, when the Veteran's claim came before the Board in 1982, the Board consulted a psychiatrist who opined that the Veteran's present psychosis should be regarded as having been evident from the time he returned from active duty, and clarified that psychosis is notoriously difficult to diagnose in its early stages.

In a February 1982 decision, the Board found that there was no CUE in the August 1977 Board decision which denied restoration of service connection for a psychiatric disability, but found that the Veteran's psychiatrist's May 1981 testimony, as well as the opinion of the Board's own consulting psychiatrist, constituted a new factual basis warranting allowance of the Veteran's claim for entitlement to service connection for a psychiatric disorder.

In an April 1982 rating decision, the RO granted entitlement to service connection for schizophrenia, undifferentiated type, effective October 2, 1979.  No appeal was taken from that determination as to the effective date assigned.  As such, that determination was final.  38 U.S.C.A. § 7105 (West 2014).

II. Analysis

The Court, in its September 2015 JMR, required the Board to find whether a statement submitted by the Veteran in July 1978 constituted a notice of disagreement (NOD).    

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2015).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears  v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). 

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198   (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

Generally, a NOD must be filed within one year from the date of the underlying regional office decision, and if no NOD is filed within the one-year appeal period, the decision will become final.  See 38 U.S.C. §§ 4005(b)(1) (1962).  The statutory requirement in effect in 1978 merely required that the NOD include an expression of disagreement with a decision. U.S.C. § 4005(b)(1) (1962).  See Palmer v. Nicholson, 21 Vet.App. 434, 436 (2007) (reviewing the same statue and regulation from 1971).  The implementing regulation established no other requirements and the NOD need not be couched in specific language, nor allege specific allegations of error of fact or law.  38 C.F.R. § 19.113 (1979).  Id. (finding that the statute and regulation require only that the NOD must be a written communication expressing dissatisfaction or disagreement with an adjudicative determination).  When determining whether a written communication constitutes an NOD, the Court reviews the actual wording of the communication and the context in which it was written.  Dent v. McDonald, No. 13-2406, 2015 WL 4606414, at 21 (Vet. App. July 15, 2015) (citing Jarvis v. West, 12 Vet.App. 559, 561 (1999)).  The Court reviews de novo whether a document constitutes an NOD.  38 U.S.C. § 7261(a)(1); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

The Veteran was awarded service connection for anxiety reaction, effective
from separation from service, in a February 1971 Rating Decision.  Subsequently, the RO severed service connection for schizophrenia (previously diagnosed as anxiety reaction) in an October 1975 decision because there was no record of a psychiatric disorder in service, and clinical evaluation at separation revealed no psychiatric abnormality.  The Board upheld the severance of service connection in an August 1977 decision stating that the grant was clearly and unmistakably erroneous.  Inasmuch as the Board's August 1977 decision remains final, an effective date prior to August 1977 for the award of service connection for a psychiatric disability is not legally permissible.    

Following the August 1977 Board decision, the Veteran underwent a VA psychiatric examination in May 1978.  The Board notes that the report of the referenced examination was an informal claim to reopen the claim of service connection for a psychiatric disability, and the Board finds that this was the first claim for service connection for a psychiatric disability following the Board's August 1977 decision.  In a June 1978 letter, the RO notified the Veteran that it found the psychiatric examination did not warrant a change in its determination.  The Veteran subsequently submitted a Statement in Support of Claim, received by the RO on July 13, 1978, in which he requested a "revision on my case for service-connection nervous condition."

The Board notes that the pertinent regulation at the time regarding the content of a notice of disagreement specified only that the Veteran express dissatisfaction with the rating action.  See 38 C.F.R. § 19.113 (1979).  The NOD met the then-regulatory requirements - it was in writing, it was from the Veteran, and it expressed dissatisfaction with the decision on his claim for service connection for a "nervous condition."  Under that standard, the Board finds that the July 1978 statement was a notice of disagreement as to the June 1978 decision on the May 1978 claim.

The record reflects that following the July 1978 NOD, the RO denied the Veteran's claim several times, but did not issue a statement of the case addressing the matter until the Veteran submitted an NOD with a June 1980 rating decision.  It was only then that the RO, in April 1981, issued a statement of the case, following which the Board, in February 1982, granted service connection for a psychiatric disorder.     

Given that the May 17, 1978 VA psychiatric examination constituted the first claim for VA benefits following the final August 1977 Board decision, and as the RO did not issue a statement of the case in response to the July 1978 NOD as to the June 1978 rating decision until April 1981, which had the effect of preventing the appeal period from expiring, see Tablazon v. Brown, 8 Vet. App. 359 (1995), the Board finds that the proper effective date for the award of service connection for a psychiatric disability is May 17, 1978. 

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran is entitled to an effective date of May 17, 1978, but not earlier, for the award of service connection for a psychiatric disability. 

The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Multiple letters from VA notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliance notice in relation to this appeal.

With respect to the duty to assist, the record reflects that all relevant records identified by the Veteran or apparent from the record have been obtained.  Neither the Veteran nor his representative (an attorney) had identified any other records to obtain.  Moreover, given that this case involves the establishment of an effective date, a VA examination is not necessary. 

In sum, the Board finds that VA has complied with all notice and assistance duties. 


ORDER

Entitlement to an effective date of May 17, 1978, for the award of service connection for psychiatric disability, to include schizophrenia, paranoid type, is granted. 



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


